[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                   ELEVENTH CIRCUIT
                                                                    JANUARY 13, 2012
                                            No. 10-15496
                                      ________________________         JOHN LEY
                                                                        CLERK

                              D.C. Docket No. 6:08-cv-00466-JA-GJK



RAYMOND H. PIERSON, III,
M.D.,

llllllllllllllllllllllllllllllllllllllll                 Plaintiff - Appellant,

JOANNE R. WERNTZ,
M.D.,

llllllllllllllllllllllllllllllllllllllll                 Intervenor Plaintiff - Appellant,

                                               versus

ORLANDO REGIONAL HEALTHCARE SYSTEMS, INC.,
et al.,

lllllllllllllllllllllllllllllllllllllll                  Defendants,

ROGER MURBACH,
STEVEN APPLEBLATT,
FRANK BONE,
WILLIAM BOTT,
THOMAS CSENCSITZ,
M.D.'s, et al.,
llllllllllllllllllllllllllllllllllllllll                        Defendants - Appellees.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (January 13, 2012)

Before TJOFLAT, BARKETT and SMOAK,* Circuit Judges.

PER CURIAM:

         Raymond Pierson, MD, an orthopedic surgeon, appeals the dismissal of

most counts in his amended complaint and third amended complaint against

defendant Orlando Health f.k.a. Orlando Regional Healthcare System, Inc.1

(“ORHS”), and various physicians2 alleging a multitude of causes of action3


         *
         Honorable Richard Smoak, United States District Judge for the Northern District of
Florida, sitting by designation.
         1
         ORHS is a non-profit private health care network that serves central Florida, which is
comprised of and does business through its seven healthcare facilities in central Florida,
including Orlando Regional Medical Center (“ORMC”) and Dr. Phillips Hospital (“Sand Lake
Hospital”).
         2
          Pierson sued the following physicians or representatives of the estates of deceased
physicians: Eric Lieberman (as the personal representative of Dr. Spiegel), Dr. Murbach, Dr.
Applebatt (ORHS staff), Dr. Bone (ORHS staff), Dr. Bott (ORHS staff), Dr. Csencsitz (ORHS
staff), Dr. Cole (ORHS staff), Dr. Hillenmeyer (President and Chief Executive Officer of
ORHS), Dr. Moser (ORHS staff), Dr. Diebel (ORHS staff), Dr. Evans (ORHS staff), Dr.
Galceran (ORHS staff), Dr. Rivero (ORHS staff), Dr. Gordon (ORHS staff), Dr. Sanders (ORHS
staff), Mr. Rief and Ms. Parks (co-personal representatives of the estate of John Connolly, M.D.),
Dr. Wolfram (ORHS staff). In addition, Pierson sued Wolverine Anesthesia Consultants M.D.,

                                                   2
arising from the hospital’s investigation of complaints regarding his emergency

room usage lodged against Pierson by nurses, technicians, and physicians at

ORHS’s hospitals. The district court granted summary judgment against Pierson

on his remaining claim for breach of contract, his claim that ORHS should not

have enjoyed immunity under the Health Care Quality Improvement Act, and his

claim for declaratory relief related to the adverse activity report made to the

National Practitioner Data Bank (NPDB), which Pierson also appeals. Joanne R.

Werntz, Pierson’s wife at the time, also sued for loss of consortium as a result of



P.A., which at all times relevant to the complaint had an exclusive medical provider contract
with ORHS to provide anesthesiology services to ORMC and Sand Lake Hospital and
Musculoskeletal Institute, a corporation doing business in the state of Florida. Pierson also sued
the United States of America and various other federal and state agencies alleging constitutional
violations.
       3
         The third amended complaint had eleven counts: Count 1 – Breach of Contract
(ORHS), Count 2 – Defamation, Libel, Slander (ORHS, Murbach, Bott, Csencsitz, Connolly,
Evans, Galceran, Bone, Rivero, Appleblatt, Spiegel, Hillenmeyer), Count 3 – Fraud (ORHS),
Count 4 – Fraud (ORHS, Hillenmeyer), Count 5 – Intentional Infliction of Emotional Distress
(Murbach, Bott, Csencsitz, Connolly, Evans, Galceran, Bone, Rivero, Appleblatt, Spiegel,
Hillenmeyer, Moser, Wolfram, Diebel), Count 6 – Negligent Hiring and Supervision of Those
Conducting the SHAM Review (Murbach, Bott, Csencsitz, Connolly, Evans, Galceran, Bone,
Rivero, Appleblatt, Spiegel, Hillenmeyer, Moser, Wolfram, Diebel), Count 7 – Request for
Declaratory and Injunctive Relief, Count 8 – Civil Conspiracy, Conspiracy to Defame (Murbach,
Bott, Csencsitz, Connolly, Evans, Galceran, Bone, Rivero, Appleblatt, Spiegel, Hillenmeyer,
Moser, Wolfram, Diebel, Cole), Count 9 – Civil Conspiracy to Breach the Bylaws (Bott,
Connolly, Evans, Bone, Rivero, Moser, Diebel), Count 10 – Civil Conspiracy (Murbach, Bott,
Csencsitz, Connolly, Evans, Galceran, Bone, Rivero, Appleblatt, Spiegel, Hillenmeyer, Moser,
Wolfram, Diebel, Cole Sanders), Count 11 – Civil Conspiracy, Conspiracy to Defraud (Murbach,
Bott, Connolly, Evans, Galceran, Bone, Rivero, Appleblatt, Spiegel, Wolfram). The First
Amended Complaint alleged antitrust claims in count 1 and constitutional claims requesting
declaratory relief in counts 14 through 18.

                                                 3
these complaints and subsequent investigation. The district court dismissed this

claim as well and Pierson argues that if any of his claims are reinstated, her

consortium claim should also be reinstated.

      The complaints consisted of concerns that Pierson (1) took an excessive

length of time completing his surgeries; (2) scheduled surgery at inappropriate

times; (3) delayed dictating operative notes; and (4) treated elective surgeries as

urgent or semi-urgent cases. The hospital’s medical staff established an

investigative committee to assess the complaints. After the committee conducted

a preliminary review, and pending further independent review of Pierson’s charts

by Dr. Phillip Spiegel, the former Chairman of Orthopedic Surgery at the

University of South Florida Medical School and the editor of an orthopedic trauma

journal, Pierson was removed from the trauma and emergency call list. The

committee then reviewed the lengthy written submissions of both Pierson and

Spiegel and concluded that there was a factual basis for the concerns expressed by

Pierson’s colleagues. Pierson rejected the committee’s opinion and requested a

hearing, which was held over a six day period before a hearing panel of three

surgeons. Pierson presented witnesses and introduced exhibits. At the conclusion

of the hearing, the hearing panel found that certain of the concerns expressed were

valid and encouraged the hospital to work with Pierson to give him an opportunity

                                          4
to correct the deficiencies. However, Pierson refused to recognize any validity to

the concerns expressed and refused to modify any of the practices in question.

      Following an appeal process of the hearing panel’s recommendations, the

ORHS board affirmed the appeal panel’s recommendations, and the board filed an

adverse action report with the NPDB. The report was required under the Health

Care Quality Improvement Act, 42 U.S.C. § 11133(a)(1)(A).

      ORHS told Pierson that it would restore him to the trauma and emergency

call list if he would demonstrate that he was willing to live within the hospital’s

policies and protocols, which apply to all the orthopedic surgeons on staff at its

hospitals. Pierson was unwilling to do so and instead moved to California in

mid-2004. Almost four years later, he brought this litigation.

      We have reviewed the record and considered the oral argument of counsel

and find no reversible error as to the summary judgment awarded or as to the

dismissal of claims, pursuant to Fed. R. Civ. P. 12(b)(6). The district court

carefully analyzed every claim raised by Pierson and correctly applied the law.

      AFFIRMED.




                                          5